{¶ 41} As I said when dissenting inPayne, "One gun, one shot, one felonious assault."32 Nothing has changed since then; in fact, nothing has changed since the Double Jeopardy Clauses of the Ohio and the United States Constitutions became effective, 33 except for misguided and bizarre Ohio court decisions that defy logic, law, and common sense.
 {¶ 42} I cannot concur in that part of the decision that perpetuates absurdity.
32 State v. Payne, 1st Dist. No. C-060437,2007-Ohio-3310, 2007 WL 1859302, ¶ 20.
33 Section 10, Article I, Ohio Constitution;Fifth Amendment to the United States Constitution. *Page 299